Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-4, 7-11, 13-20 are allowed.  	 
	
Reason for Allowability
The following is an examiner's statement of reasons for allowance: in combination with other limitations recited in the claims, the primary reason for the allowance is the following inventive features of a brushless motor comprising: a rotor [120] rotating around a center axis; a stator [130] including a stator core and a plurality of stator teeth radially extending from the stator core forming a plurality of slots therebetween, each stator tooth including a radial main body and a tooth tip extending substantially laterally from an end of the radial main body opposite the stator core; a plurality of stator windings wound around the plurality of stator teeth; and a plurality of winding retention wedges [200] axially received within the plurality of slots, each winding retention wedge comprising: a first portion [202] received within gaps formed between tooth tips of adjacent stator teeth, and a second portion [220] received at least partially between adjacent stator windings to apply a first force substantially in a radially-inward direction and a second force substantially in a lateral direction to the adjacent stator windings, wherein the first portion [202] of each winding retention wedge includes two side walls [204] that extend substantially parallel along most of the length of the winding retention wedge, the two side walls [204] coming together at a frontal end [208] of the winding retention wedge for insertion into the stator slots and widening at a rear end [212] of the winding retention wedge.
	
The above paragraph with pictorial reference numbers are only for reason of allowability, without changing scope of the allowable claims. 

    PNG
    media_image1.png
    389
    939
    media_image1.png
    Greyscale

Comparing to the prior-art of the record, the most relevant prior art refs are the following:
US 20030184180 discloses each winding retention wedge [500] comprising a first portion [504/502] engaging the tooth tips of adjacent stator teeth and a second portion [506] received at least partially between adjacent stator windings to apply a first force substantially in a range of a radially-inward direction and a second force substantially in a lateral direction to the adjacent stator windings (see [0034], figs. 5-8).

    PNG
    media_image2.png
    345
    957
    media_image2.png
    Greyscale

US 20040124730 discloses a slot wedge is configured with substantially parallel along most of the length of the winding retention wedge, the two side walls coming together (via tapered portions 112/122) at both frontal and back ends of the winding retention wedge.

    PNG
    media_image3.png
    450
    550
    media_image3.png
    Greyscale

Thus, none of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features (see the above italic bolded font section) in combination with other limitations recited in the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN NGUYEN whose telephone number is (571) 272-2030.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAN N NGUYEN/Primary Examiner, Art Unit 2834